[Cite as State v. Green, 2022-Ohio-682.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                             No. 110105
                 v.                              :

DELVINCI L. GREEN,                               :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 10, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-649033-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 John T. Martin, Assistant Public Defender, for appellant.

MARY J. BOYLE, P.J.:

                   Defendant-appellant, Delvinci Green (“Green”), appeals his sentence.

He raises the following single assignment of error for review:

        As amended by the Reagan Tokes Act, the Revised Code’s sentences for
        first and second degree qualifying felonies violates the constitutions of
      the United States and the state of Ohio; the trial court plainly erred in
      imposing a Reagan Tokes indefinite sentence.

               For the reasons set forth below, we affirm the trial court’s judgment.

I. Procedural History

               In March 2020, Green was charged in a 20-count indictment that

included the offenses of aggravated burglary; burglary; aggravated robbery;

robbery; abduction; theft; having a weapon while under disability; attempted

murder; felonious assault; and aggravated menacing. The indictment included

various firearm specifications, repeat violent offender specifications, and notice of

prior conviction specifications.

               In October 2020, Green pled guilty to two amended counts of

aggravated burglary (Counts 1 and 10); two amended counts of aggravated robbery

(Counts 3 and 12); two amended counts of having weapons while under a disability

(Counts 9 and 20); and an amended count (Count 15) of attempted murder. The

aggravated burglary, aggravated robbery, and attempted murder charges contained

a notice of prior conviction and repeat violent offender specification, and all charges

contained a 54-month firearm specification. The remaining counts were nolled.

               At the plea hearing, the trial court informed Green that his sentence

would involve the Reagan Tokes Act, that the trial court would “permit” Green to

“raise that issue on appeal,” and that the trial court would appoint Green appellate

counsel if necessary.
              Later that month, after hearing statements from the victim and

Green, the trial court sentenced Green to 54 months in prison for the firearm

specifications attached to aggravated burglary (Count 1) and attempted murder

(Count 15) and ordered that they run prior to and consecutive to each other and the

sentences for their underlying base charges, which were a minimum of 10 years and

a maximum of 15 years in prison for each count, to be served concurrently to each

other and all other counts. The trial court sentenced Green to a minimum of 10 years

and a maximum of 15 years for the remaining first-degree felonies, two counts of

aggravated robbery (Counts 3 and 12) and one count of aggravated burglary (Count

10) and ordered that they be served concurrently to each other and all other counts.

The trial court sentenced Green to 36 months each on the weapons disability counts

(Counts 9 and 20) and ordered that they be served concurrently to each other and

all other counts.   Finally, the trial court ordered that the remaining firearm

specifications attached to Counts 3, 9, 10, 12 and 20 be served concurrently to the

sentences for their underlying base charges. Thus, the trial court sentenced Green

to an aggregate sentence of 19 to 24 years in prison. The trial court notified Green

that he would be subject to a mandatory period of five years of postrelease control

upon his release from prison, and waived costs and fines. The trial court also

ordered that Green pay $3,000 in restitution.

              At the sentencing hearing, the trial court again stated that it would

give Green “an opportunity to appeal” the part of his sentence imposed pursuant to
the Reagan Tokes Act. Green’s counsel also objected to the imposition of a Reagan-

Tokes sentence.

               It is from this judgment that Green now appeals.

II. Reagan Tokes

               In his sole assignment of error, Green argues that the trial court erred

in imposing an indefinite sentence pursuant to the Reagan Tokes Act because the

Act violates the United States and Ohio Constitutions. Specifically, he argues that

the Act violates his constitutional right to a jury trial, separation of powers, and due

process.   He requests that we modify his sentence to a term of 19 years of

imprisonment without disturbing the other components of his sentence such as

postrelease control.

               However, pursuant to our recent en banc decision in State v.

Delvallie, 8th Dist. Cuyahoga No. 109315, 2022-Ohio-470, this court has

determined that challenges to the Reagan Tokes Act are ripe for review and that the

Act is constitutional.1

               Accordingly, the sole assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.


      1 As the writer of this merit panel decision, I am constrained to follow the law as
determined by the close vote in the en banc majority court in Delvallie. However, as I
expressed in my separate concurring-in-judgment-only opinion in Delvallie and in my
dissenting opinion in the original panel decision in State v. Gamble, 8th Dist. Cuyahoga
No. 109613, 2021-Ohio-1810, it is my view that challenges in a direct appeal under the
Reagan Tokes Act are not yet ripe for review.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.          The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.


_____________________________
MARY J. BOYLE, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of this writer’s analysis, see State v. Delvallie, 8th Dist.
Cuyahoga No. 109315, 2022-Ohio-470.